FILED
                             NOT FOR PUBLICATION                            MAY 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMSON WESLEY OMWENO,                            No. 09-70456

               Petitioner,                       Agency No. A079-211-108

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Samson Wesley Omweno, a native and citizen of Kenya, petitions pro se for

review of a Board of Immigration Appeals’ order dismissing his appeal from an

Immigration Judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we deny the

petition for review.

      The record does not compel the conclusion that Omweno established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a), (5); see also Husyev v. Mukasey, 528 F.3d 1172,

1181-82 (9th Cir. 2008). Accordingly, his asylum claim fails.

      As to withholding of removal, substantial evidence supports the agency’s

determination that Omweno failed to establish past persecution or a clear

probability of persecution in Kenya based on a protected ground, including his

actual or imputed political opinion, his race or ethnicity as a Kiisi, his Christian

religion, or membership in a particular social group. See Parussimova v. Mukasey,

555 F.3d 734, 740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Accordingly, his withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Omweno failed to show it is more likely than not he would be tortured

upon return to Kenya. See Sinha v. Holder, 564 F.3d 1015, 1026 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-70456